United States Court of Appeals
                        For the First Circuit

Nos. 16-2251, 16-2261

                         ANTHONY E. SINAPI,

              Plaintiff, Appellee, Cross-Appellant,

                                 v.

         RHODE ISLAND BOARD OF BAR EXAMINERS; DAVID A. WOLLIN,
   individually and in his official capacity as member of the RI
 Board of Bar Examiners; MELLISSA K. BURNETT TESTA, individually
   and in her official capacity as member of the RI Board of Bar
      Examiners; MARC B. DECOF, individually and in his official
     capacity as member of the RI Board of Bar Examiners; THOMAS
  DICKINSON, individually and in his official capacity as member
of the RI Board of Bar Examiners; CARLY B. IAFRATE, individually
   and in her official capacity as member of the RI Board of Bar
    Examiners; DEBORAH M. TATE, individually and in her official
    capacity as member of the RI Board of Bar Examiners; ADAM M.
   RAMOS, individually and in his official capacity as member of
         the RI Board of Bar Examiners; MICHAEL A. ST. PIERRE,
   individually and in his official capacity as member of the RI
 Board of Bar Examiners; MICHAEL A. URSILLO, individually and in
        his official capacity as member of the RI Board of Bar
       Examiners; CYNTHIA WILSON-FRIAS, individually and in her
   official capacity as member of the RI Board of Bar Examiners,

            Defendants, Appellants, Cross-Appellees,


C. LEONARD O'BRIEN, individually and in his official capacity as
            member of the RI Board of Bar Examiners,
                           Defendant.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]
                              Before

                 Lynch and Lipez, Circuit Judges,
                    and Ponsor, District Judge*


     Michael W. Field, Assistant Attorney General, with whom
Rebecca Tedford Partington, Assistant Attorney General, was on
brief, for appellant/cross-appellee.
     Richard A. Sinapi for appellee/cross-appellant.


                         December 11, 2018




    *   Of the District of Massachusetts, sitting by designation.
           PONSOR, District Judge.     Anthony Sinapi, an individual

with attention deficit/hyperactivity disorder (ADHD) and anxiety,

sought certain accommodations to assist him in taking the Rhode

Island bar exam.    The Rhode Island Board of Bar Examiners (the

Board) denied his request and, on review, the Chief Justice of the

Rhode Island Supreme Court denied his petition for reversal of the

Board's decision. Immediately following this denial, Sinapi filed

suit in the U.S. District Court for the District of Rhode Island

against the members of the Board.1      The district court issued a

temporary restraining order (TRO) requiring the Board to permit

Sinapi the requested accommodations.        In further proceedings,

Sinapi filed an amended complaint, which the court ultimately

dismissed, and a motion for attorneys' fees, which the court

allowed.

           These cross appeals followed.    The Board seeks reversal

of the attorneys' fees award; Sinapi objects to the district

court's dismissal of his amended complaint.     For the reasons set




     1  The Board members, who are sued both individually and in
their official capacities, are David Wollin, Mellissa K. Burnett
Testa, Marc B. Decof, Thomas Dickinson, Carly B. Iafrate, Deborah
M. Tate, Adam M. Ramos, Michael A. St. Pierre, Michael A. Ursillo,
Cynthia Wilson-Frias, and C. Leonard O'Brien.     For the sake of
simplicity, both the Board collectively and the individual members
are referred to as "the Board."




                               - 3 -
forth below, we reverse the award of attorneys' fees and affirm

the dismissal of the amended complaint.

                                I.      BACKGROUND

             The   parties     do    not   dispute     the    relevant     facts    and

procedural history.           Anthony E. Sinapi suffers from ADHD and

anxiety. During college and law school he received certain testing

accommodations, such as extra time and low-distraction examination

environments.        As    Sinapi     prepared    to   take    the   bar    exams    in

Massachusetts and Rhode Island, he sought similar accommodations,

specifically       fifty    percent    extra     time,    a   distraction-reduced

testing environment, and permission to take prescribed medication

in the testing room.

             The    Massachusetts      Board     of    Bar    Examiners    initially

denied   Sinapi's          request     but     relented       and    approved       the

accommodations after Sinapi submitted additional materials.                         The

Rhode Island Board submitted Sinapi's request for accommodations

to an impartial medical examiner for evaluation and, on July 16,

2015, notified Sinapi by letter that his request for accommodations

was denied.        The Board's reason, the letter stated, was that

Sinapi's request "was not supported by the medical documentation

provided."

             Rule 4(b) of the Rhode Island Board of Bar Examiners

Rules of Practice Governing Admission on Examination states that

requests for reconsideration of Board decisions are "discouraged."


                                        - 4 -
Instead, disappointed applicants are directed to file a petition

for review with the Rhode Island Supreme Court within thirty days

of receiving the denial.

             Despite this direction, Sinapi contacted the Board's Bar

Administrator on July 16, 2015, to request reconsideration of the

no-accommodation decision.          The next day, July 17, 2015, the

Board's counsel contacted Sinapi by phone.             In the conversation

that followed, Sinapi pressed for clarification of the reasons

supporting     the   Board's    decision    and   pointed    to   the    contrary

decision of the Massachusetts Board.

             By letter dated Monday, July 20, 2015, the Board's

counsel advised Sinapi that he could petition the Rhode Island

Supreme Court for a review of the Board's denial.                 In addition,

the   letter     advised   Sinapi   that,    with   submission      of   a   valid

prescription, he could bring his medication into the examination

room.

             On July 22, 2015, six days before the Rhode Island bar

exam, Sinapi filed an Emergency Petition for Review and Summary

Reversal    of    Denial   of   Testing     Accommodations    and    Access     to

Documentation in Support of Denial, with the Rhode Island Supreme

Court.     The following day, July 23, 2015, Chief Justice Paul A.

Suttell heard the petition.           On July 24, 2015, Chief Justice

Suttell granted Sinapi's request for access to the basis for the

Board's rejection of the request for accommodation (the medical


                                    - 5 -
evaluation), but otherwise denied the petition.             His order, dated

July 24, 2015, stated as follows:

     This matter came before the Duty Justice on an emergency
     petition seeking review and summary reversal of a
     decision of the Board of Bar Examiners (the Board)
     denying the petitioner special testing accommodations
     for the July 2015 Rhode Island bar examination and access
     to the Board's independent medical evaluation of his
     requested accommodation.    After carefully considering
     the arguments of counsel, the Duty Justice hereby
     directs that the following Order shall enter: 1. The
     petitioner's request for emergency relief is hereby
     denied. 2. The petitioner's request for access to the
     independent medical evaluation is hereby granted.

               That same day, Friday, July 24, 2015, Sinapi filed this

suit against the Board in the U.S. District Court for the District

of Rhode Island.       He sought both monetary damages for disability

discrimination under federal law and a TRO compelling the Board to

permit him certain bar exam accommodations, including a reduced

margin    of    twenty-five   percent   additional   time    and   a   testing

environment with limited distractions.          In his request for the

TRO, Sinapi emphasized equitable considerations, most prominently

the lack of harm to the Board and the corresponding severe harm he

would suffer if he were compelled to sit for the imminent exam

without the requested accommodations.           Sinapi even offered to

stipulate that he would retake the exam if he passed it with the

requested accommodations but was found not to be entitled to these

accommodations in subsequent proceedings on the merits of his

claims.



                                   - 6 -
                 Events following Sinapi's July 24, 2015, filing moved at

a headlong pace.          The Board filed its opposition on Sunday, July

26.    On Monday, July 27, Sinapi filed a reply.             The district court

held a hearing later that day, with the bar exam looming on the

28th.

                 After   hearing     argument,    the   district   court    granted

Sinapi's motion for a TRO and ordered that he be permitted to sit

for the bar exam the following day with the accommodations he

sought.          The district court's decision emphasized the harm to

Sinapi and the balance of harm weighing in favor of him as compared

to    the    Board.       In    finding   that    Sinapi   "certainly      would   be

irreparably harmed" without the accommodations, the TRO noted that

because Sinapi had registered to sit for the multistate portion of

the bar exam in Rhode Island, with his score being applicable both

in Rhode Island and in Massachusetts, the denial of accommodations

in Rhode Island would undermine his chances for success in both

states.

                 In addition to irreparable harm, the district court also

found "based on the limited record before it" that Sinapi had

demonstrated a likelihood of success on the merits.                     In making

this finding, the court identified particularly the failure of the

Board       to   consider      the   accommodations     afforded   to   Sinapi     in

Massachusetts.




                                          - 7 -
           On July 28, 2015, Sinapi sat for the Rhode Island bar

exam with the accommodations of twenty-five percent extra time and

a distraction-reduced testing environment.2

           On August 27, 2015, the Board filed an appeal of the

grant of the TRO with this court, arguing among other things that

the district court lacked jurisdiction to enter the TRO.          On

October 13, 2015, this court dismissed the Board's appeal as moot

because Sinapi had by then already sat for the Rhode Island bar

exam with accommodations, and thus the district court's order

"ha[d] been irrevocably executed."     We added, "Even assuming that

we may reach other issues in the pending case, we prefer to wait

for further developments in the trial court."

           Following this, Sinapi's suit seeking monetary damages

for disability discrimination proceeded in the district court.   On

October 26, 2015, Sinapi filed an amended complaint adding a count

under Rhode Island law, and the Board responded with a motion to

dismiss.   Before Sinapi filed an opposition to the Board's motion,

the district court on November 23, 2015, issued an order sua sponte

requiring Sinapi to show cause why the case should not be dismissed

"for lack of jurisdiction and there being no current case in

controversy." Sinapi responded to the court's order to show cause,



     2  Sinapi failed this exam, but upon retaking it the following
February, this time with fifty percent additional test-taking
time, he passed.


                               - 8 -
but he did not file any formal opposition to the Board's motion to

dismiss.

            On April 15, 2016, the district court issued its ruling

on the Board's motion to dismiss.     The court observed that Sinapi

(without formally removing it from his complaint) appeared to have

"abandoned his claim for injunctive relief in light of the Court's

decision to grant his temporary restraining order." Based on this,

the court found that only the "issue of [the Board's] immunity

from     [Sinapi's]   compensatory   and    punitive    damages   claims"

remained.       These claims the court dismissed based on Eleventh

Amendment and quasi-judicial immunity.

            After the dismissal of his claims, Sinapi filed a motion

for attorneys' fees and costs asserting he was a prevailing party

under     the   fee-shifting   provisions    of   the   Americans    with

Disabilities Act, 42 U.S.C. § 12205, based on his successful motion

for a TRO. Over the Board's opposition, the district court allowed

Sinapi's motion and awarded him $19,486.00 in fees and $400.00 in

costs.

            As noted above, the Board filed a timely appeal of the

district court's award of attorneys' fees and costs, and Sinapi

filed a cross-appeal of the dismissal of his amended complaint.




                                 - 9 -
                             II.    ANALYSIS

     A.   Rooker-Feldman

          Our jurisdiction is pursuant to 28 U.S.C. § 1291, which

gives us power to review final decisions of the district courts.

In exercising this power, we regularly begin with an examination

of the basis for the district court's own jurisdiction. A district

court generally has the obligation, when there is any question, to

confirm   that   it   has   subject    matter   jurisdiction   prior   to

considering the merits of the underlying controversy.            Acosta-

Ramírez v. Banco Popular de P.R., 712 F.3d 14, 18 (1st Cir. 2013).

          Throughout this litigation, the Board (in addition to

offering other arguments) has vigorously contended that, under the

Rooker-Feldman doctrine, the district court lacked subject matter

jurisdiction over the claims raised by Sinapi.       Rooker v. Fidelity

Trust Co., 263 U.S. 413 (1923) and D.C. Court of Appeals v.

Feldman, 460 U.S. 462 (1983) -- typically cited together -- stand

for the proposition that only the Supreme Court has the power to

reverse or modify final state court judgments.            The doctrine

divests "lower federal courts of jurisdiction to hear certain cases

brought by parties who have lost in state court."          Klimowicz v.

Deutsche Bank National Trust Company, 907 F.3d 61, 64 (1st Cir.

2018) (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280, 291-93 (2005)); Coggeshall v. Massachusetts Bd. of

Registration of Psychologists, 604 F.3d 658, 663 (1st Cir. 2010).


                                   - 10 -
The doctrine applies "to cases of the kind from which the doctrine

acquired its name: cases brought by state-court losers complaining

of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court

review and rejection of those judgments."   Exxon Mobil Corp., 544

U.S. at 284.   We have observed that the Rooker-Feldman doctrine

applies "where 'the losing party in state court filed suit in

federal court after the state proceedings ended, complaining of an

injury caused by the state-court judgment and seeking review and

rejection of that judgment.'"    Federación de Maestros de Puerto

Rico v. Junta de Relaciones del Trabajo de Puerto Rico, 410 F.3d

17, 29 (1st Cir. 2005) (quoting Exxon Mobil, 544 U.S. at 291).

          Applying these precedents in another case from Rhode

Island involving the practice of law, we have noted that a litigant

could not avoid the impact of the Rooker-Feldman doctrine simply

by recasting his claims in federal court as arising under the

United States Constitution, where adjudicating these claims would

"necessarily require reviewing the merits of the Rhode Island

Supreme Court's decision."    McKenna v. Curtin, 869 F.3d 44, 48

(1st Cir. 2017).

          The Board's Rooker-Feldman argument has force, but on

the particular facts of this case it raises troublesome issues --

regarding, for example, the finality of Chief Justice Suttell's

ruling and the precise issues raised in the parallel state and


                              - 11 -
federal proceedings -- that we need not address here.                     Courts of

Appeals generally have an obligation to address any question of

Article III jurisdiction before addressing the merits of an appeal.

Steele Co. v. Citizens for a Better Env't, 523 U.S. 83, 93-97

(1998).         The Rooker-Feldman doctrine, however, is based on 28

U.S.C.      §    1257     and   implicates     statutory,    not      Article    III,

jurisdiction.           Exxon    Mobil    Corp.,    544   U.S.   at    291;     In   Re

Athens/Alpha Gas Corp., 715 F.3d 230, 235 (8th Cir. 2013).

                Some controversy exists among the circuits as to whether

a court may step around a Rooker-Feldman issue to reach a more

straightforward issue that will easily resolve a case on the

merits.     See Edwards v. City of Jonesboro, 645 F.3d 1014, 1017-18

(8th     Cir.     2011)     (collecting      authorities).         This   circuit's

precedent stands with those that permit a bypass of a Rooker-

Feldman issue where an alternative substantive ruling provides a

simpler and more direct resolution of an appeal.                 Torromeo v. Town

of Fremont, NH, 438 F.3d 113, 115 (1st Cir. 2006).                    This approach

is     consistent       with    our   more    general     rule     that   bypassing

jurisdictional questions to consider the merits is appropriate

where, as here, the jurisdictional question is statutory.                        See,

e.g., United States v. Catala, 870 F.3d 6, 10 (1st Cir. 2017)

(distinguishing between statutory and Article III jurisdiction);

Restoration Pres. Masonry, Inc. v. Grove Europe Ltd., 325 F.3d 54,

59   (1st       Cir.    2003)   (holding     that   inquiries      into   statutory


                                         - 12 -
jurisdiction need not precede merits inquiries and collecting

cases holding the same).

           Bypassing these difficult jurisdictional questions is

particularly appropriate in cases like this one where the merits

issues are "foreordained" and "do[] not create new precedent."

Seale v. I.N.S., 323 F.3d 150, 152 (1st Cir. 2003); Royal Siam

Corp. v. Chertoff, 484 F.3d 139, 144 (1st Cir. 2007) (setting aside

a jurisdictional question when it "is not only thorny but also a

matter of statutory, not constitutional, dimension" and where

"[o]n the other hand, the outcome on the merits is foreordained").

Further, this approach may be taken when the prevailing party on

the merits is the same as the prevailing party were jurisdiction

denied because, in such a case, the outcome is the same either

way.   This is such a case.3



3 It could be argued that, because the Board presented the Rooker-
Feldman jurisdictional argument in its round-one appeal, the
earlier panel's brevis opinion describing the substantive issue on
appeal at that time as "moot" constituted an implicit ruling that
no Rooker-Feldman-based jurisdictional issue existed at that time.
That order, however, merely recognized the practical reality that
we could not order the district court to turn the clock back and
bar an accommodation that Sinapi had already received.      As the
court stated, all other substantive issues in the case -– which
included, necessarily, the Board's Rooker-Feldman argument --
would await "further developments in the trial court."        This
interpretation of the earlier panel's intent seems particularly
compelling here, since "a federal court has leeway to choose among
threshold grounds for denying audience to a case on the merits."
Sinochem Int'l Co. v. Malaysia Int'l Shipping Corp., 549 U.S. 422,
431 (2007) (internal quotation omitted). In any event the issue
of the viability of the Rooker-Feldman doctrine on the facts of


                               - 13 -
          Turning to the merits of the cross appeals, our logic

unfolds in two steps.     First, the award of attorneys' fees was

improper because Sinapi was not, as the law in this area requires,

a prevailing party.     Second, the district court correctly ruled

that Sinapi's claims for monetary damages against the Board and

its members in their official capacities were barred by the

Eleventh Amendment, and against the members in their individual

capacities were foreclosed by quasi-judicial immunity.     We begin

with the award of attorneys' fees.

  B. Attorneys' Fees

          It is very well established that, in applying a fee-

shifting statute such as the Americans with Disabilities Act (ADA),

a court may make an award of attorneys' fees only where a litigant

qualifies as a "prevailing party."      Hutchinson ex rel. Julien v.

Patrick, 636 F.3d 1, 8 (1st Cir. 2011); 42 U.S.C. § 12205.         A

review of Supreme Court authority reveals how steep the incline is

disfavoring a fee award in cases where, as here, the moving party

never achieves success on the merits.     In Buckhannon Bd. and Care

Home v. W. Virginia Dep't of Health & Human Res., 532 U.S. 598

(2001), the plaintiff, an assisted living facility, brought suit

seeking relief from state orders requiring it to close following

a failed inspection.   The state agreed to stay the shut-down order



this case is somewhat academic since, for the reasons stated, we
have chosen not to address it.


                               - 14 -
while the litigation was pending.         Before the case was resolved,

the legislature eliminated the applicable inspection provision,

and the lawsuit was dismissed as moot.            In rejecting the then-

prevalent "catalyst" theory supporting an award of fees, the Court

found that it had previously recognized "prevailing party" status

and awarded attorneys' fees only where the party had received a

judgment on the merits or obtained a favorable court-sanctioned

consent decree. Id. at 602-608. Based on this, the Court affirmed

the lower court's denial of fees.

           Six years later in Sole v. Wyner, 551 U.S. 74 (2007),

the Court addressed a fact pattern closer to the one we confront

here. In Sole, the plaintiff wanted to present, on a public beach,

a Valentine's Day art installation comprising nude individuals

assembled into the form of a peace symbol.          The state Department

of Environmental Protection prohibited the artwork unless the

participants were minimally clothed.          A complaint was filed on

February 12, 2003, and the district court heard the plaintiff's

emergency motion for a preliminary injunction on February 13, the

day before the proposed performance. Although, as the Court noted,

the district court judge was "disconcerted by the hurried character

of the proceeding," id. at 79, he issued the injunction and the

display went forward.      In a subsequent proceeding on the merits,

in   somewhat   altered   circumstances,    the   court   entered   summary

judgment for the defendants.        Despite this, the court awarded


                                 - 15 -
attorneys' fees based on the plaintiff's success in obtaining the

preliminary relief, and the Eleventh Circuit affirmed. The Supreme

Court unanimously reversed, holding that, despite plaintiff's

"transient victory at the threshold" the ultimate merits-based

decision against her meant she was not eligible for a fee award.

Id. at 78.

             First Circuit authority follows this track.            In Race v.

Toleda-Davila, 291 F.3d 857 (1st Cir. 2002), the plaintiff obtained

a preliminary injunction barring the police from arresting him for

driving    with    an   expired     registration    sticker.         Following

successful administrative proceedings, the plaintiff moved for

voluntary dismissal of his case and for attorneys' fees based on

the preliminary relief.         The district court denied the fees, and

we affirmed, citing Buckhannon and finding that fees were not

proper where the plaintiff failed to obtain at least some relief

based on the merits of his claims.           Id. at 859.

             As in Sole, the preliminary proceedings in the case

before us were "necessarily hasty and abbreviated."                 Sole, 551

U.S. at 84.       While it is true that the district court made the

required threshold assessment of a likelihood of success on the

merits,    the    precipitant     circumstances    permitted   no    thorough

examination of the merits of this issue prior to the issuance of

the TRO.   Indeed, as noted, when the Board later moved to dismiss

any claim for injunctive relief, the district court declined to


                                    - 16 -
address its substantive arguments, finding that Sinapi appeared

"to have abandoned his claim for injunctive relief in light of the

court's decision to grant his temporary restraining order."    Like

Ms. Wyner with her beachfront artistic display, Sinapi realized

his threshold goal of getting the accommodations, but his "initial

victory was ephemeral." Sole, 551 U.S. at 86. Since the substance

of Sinapi's claim for injunctive relief was never addressed in any

depth, despite the Board's vigorous argument that the claim was

fatally flawed, and no merits-based decision ever entered in his

favor, Sinapi never achieved prevailing party status, and the award

of fees was unsupported.

          A shift in perspective highlights the basic equity of

this conclusion.   To repeat, the Board has ardently opposed any

claim by Sinapi for injunctive relief from the outset.        Sinapi

himself, as noted, recognized that a subsequent judgment against

him on the merits of his claim for injunctive relief might require

him to retake the bar exam.    Nevertheless, beyond a necessarily

hasty review of the likelihood of Sinapi's success on the merits,

the Board never received in-depth assessment of its substantive

arguments.   It would be unfair to deem Sinapi a "prevailing" party

in these circumstances and slap the Board with a fee bill based on

a finding it never received a fair opportunity to contest on a

properly developed record.




                              - 17 -
               In bringing this part of the analysis to an end, it is

important to reemphasize that we are not holding that preliminary

equitable      relief,      unless     explicitly     followed         by    a   favorable

judgment    on    the     merits,    can   never     provide      the       basis   for    an

attorneys' fee award.               As in Sole, "[w]e express no view on

whether, in the absence of a final decision on the merits of a

claim    for    permanent     injunctive      relief,     success           in   gaining    a

preliminary injunction may sometimes warrant an award of counsel

fees."    Id. at 86.        Here, however, where the initial assessment of

likelihood       of   success     on    the   merits    was       so    pressured         and

necessarily superficial -- with the bar exam only hours away --

and where the ultimate issue of Sinapi's entitlement to injunctive

relief was never addressed substantively, the fee award based on

Sinapi's supposed "prevailing party" status was not justified.

  C. Dismissal of Damage Claims Against the Board

               Turning to the decision to allow the Board's motion to

dismiss the damage claim in the complaint, we find it was entirely

correct.         Though     our   analysis     involves      a    modest         degree    of

intricacy, the path to that conclusion is clear.

           1. Eleventh Amendment Immunity

               Sinapi's amended complaint sought monetary damages from

the   Board     and   its    members    in    both   their       official        and   their

individual capacities under 42 U.S.C. § 1983 and under Title II of




                                        - 18 -
the ADA.4    We begin with the claims against the Board and its

members in their official capacities. The district court dismissed

these claims based on Eleventh Amendment immunity.   Significantly,

in his Statement of Issues on appeal, Sinapi seeks review of that

ruling only to the extent that it applied to a violation of the

ADA that "actually violated the Fourteenth Amendment."       Sinapi

offers no argument that the district court erred in dismissing

claims offered solely under Title II of the ADA that did not rise

to the level of Fourteenth Amendment violations.5

            The Eleventh Amendment provides a state immunity from

"any suit in law or equity, commenced or prosecuted . . . by

Citizens of another State, or by Citizens or Subjects of any

Foreign State." U.S. Const. amend. XI. It is now well established

that such immunity also applies to suits brought by a state's own

citizens.   Tennessee v. Lane, 541 U.S. 509, 517 (2004).   There can

be no question that the Board, including its members in their

official capacities, stands in the shoes of Rhode Island itself,

as an arm of the state.   In re Petition of DeOrsey, 312 A.2d 720,

724 (1973). Thus, without more, the Board and its members in their




     4 The amended complaint also included claims under Rhode
Island law, but these are not the subject of appeal.
     5    If Sinapi had offered such a pure-ADA argument, a
discussion of the possible application of Tennessee v. Lane might
have been necessary. Since the argument does not appear, however,
we leave that issue for another day.


                              - 19 -
official capacities would appear to be protected by the Eleventh

Amendment from any suits for money damages.

            Congress, however, has the power to abrogate Eleventh

Amendment    immunity   when   properly   exercising   its   power    under

Section 5 of the Fourteenth Amendment. No immunity protects states

from a claim for monetary damages based on "actual violations" of

the Fourteenth Amendment.      United States v. Georgia, 546 U.S. 151,

158 (2006) (emphasis in original).

            The question we face here, then, is whether Sinapi

alleged sufficient facts to make out such an "actual" violation of

the Fourteenth Amendment.

            The Tenth Circuit in Guttman v. Khalsa, 669 F.3d 1101

(10th Cir. 2012) addressed this issue in a case involving a

physician whose license to practice medicine had been revoked by

the New Mexico Board of Medical Examiners.         Without in any way

adopting Guttman, we find a comparison of that case to this one

useful.     As the first step in its analysis, the court examined

whether New Mexico's conduct in revoking the plaintiff's license

"actually violate[d] the Fourteenth Amendment . . . ."               Id. at

1113 (citing Georgia, 546 U.S. at 159).

            The potential Fourteenth Amendment violations identified

by the plaintiff in Guttman were significantly more serious than

those identified by Sinapi here.      In Guttman the New Mexico board

suspended the plaintiff's license to practice medicine with no


                                 - 20 -
pre-deprivation hearing, with delays apparently unsanctioned by

state law, with hearing officers who had personal knowledge of the

plaintiff, and in reliance on outdated evidence.                  Guttman, 669

F.3d at 1114-15.     In weighing these allegations, the Tenth Circuit

emphasized that the constitutional sufficiency of the process

plaintiff received was a matter of federal law and found that "when

examined   from     the    perspective    of    federal    law,   the    alleged

deficiencies   do    not    rise   to   level   of   a   denial   of   process."

Guttman, 669 F.3d at 1115 (citing Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 540-541 (1985)).

           Here, the amended complaint offers four significantly

less compelling alleged due process violations: delay in reviewing

Sinapi's application for accommodation; failure to disclose the

reasons for the denial of the application; failure to provide for

timely reconsideration of the denial; and failure to provide notice

of the mechanism of appeal.         The undisputed facts as set forth in

the amended complaint, however, are: (1) that Sinapi received

notice of the denial of his application for the accommodation

twelve days before the examination; (2) that he was given the

reason for the denial (lack of support in the medical record based

on an independent medical review) and ultimately a copy of the

letter supporting the Board's action; (3) that he was informed of

the mechanism to obtain review of the denial and in fact pursued

his appeal; and (4) that he indeed obtained a review of the Board's


                                    - 21 -
decision by the Chief Justice of the Rhode Island Supreme Court

prior to his examination.6

          This process could possibly have been improved; most

processes can be.   But the standard here is relatively modest.   As

Guttman observed, "professional licensing decisions are subject

only to rational basis review."   Id. at 1123.    We are far from the

arena of strict scrutiny, and the process Sinapi received, even

accepting the allegations of his complaint, falls well within the

basic constitutional requirements.7

          In sum, we conclude that, because the alleged violations

of Title II of the ADA did not constitute actual violations of the

Fourteenth Amendment, the Board and its members in their official

capacities enjoy protection under the Eleventh Amendment and are

immune from any claim for monetary damages.      This leaves only the

claim against the members of the Board individually.




     6 Sinapi's repeated suggestion that the Chief Justice's ruling
was only provisional because he lacked time to convene the full
court is unsupported by the language of the ruling or any other
portion of the record.
     7 As we have noted, since Sinapi has not raised it, we need

not take up the second issue addressed in Guttman: whether a state
enjoys Eleventh Amendment immunity in the face of a demand for
monetary damages based on misconduct that allegedly violated Title
II of the ADA, but did not constitute an actual violation of the
Fourteen Amendment. See supra n. 4.


                              - 22 -
         2. Quasi-Judicial Immunity

             As to this claim, it is manifest that the Board members

enjoy quasi-judicial immunity.       Our decision in Bettencourt v. Bd.

of Registration in Med. of Com. of Mass., 904 F.2d 772 (1st Cir.

1990) establishes the applicable standards.                In that case, the

plaintiff    doctor   sought    monetary    damages      from    the     Board   of

Registration (BOR) based on an alleged violation of his civil

rights committed by the BOR when it revoked his medical license.

We noted in Bettencourt that quasi-judicial immunity extended "to

agency   officials    who,     irrespective      of    their    title,    perform

functions essentially similar to those of judges or prosecutors,

in a setting similar to that of a court."             Id. at 782 (emphasis in

original) (citing Butz v. Economou, 438 U.S. 478, 511-17 (1977).

             In concluding that the BOR members were immune from

claims for monetary damages, Bettencourt identified three pivotal

questions.     First, did the BOR member, "like a judge, perform a

traditional 'adjudicatory' function, in that he decide[d] facts,

applie[d] law, and otherwise resolve[d] disputes on the merits .

. . ?"   Second, did the BOR member, "like a judge, decide cases

sufficiently    controversial     that,     in   the    absence    of    absolute

immunity, he would be subject to numerous damages actions?" Third,

did the BOR member, "like a judge, adjudicate disputes against a

backdrop of multiple safeguards designed to protect a [party's]

constitutional rights?"         Id. at 783.           See also Coggeshall v.


                                   - 23 -
Massachusetts Bd. of Registration of Psychologists, 604 F.3d 658,

662-663 (1st Cir. 2010) (reaffirming the Bettencourt criteria).

             The answers to all three of these questions are self-

evident.      First, the role of the Board member is functionally

comparable to that of a judge.             Here, Board members weighed the

facts relating to the request for accommodations, albeit in a

manner disappointing to Sinapi, and resolved the dispute about his

entitlement to the accommodations on its merits.               Second, the act

of denying a bar applicant an accommodation is likely to stimulate

a litigious reaction by the disappointed applicant, as was the

case here.     The need for quasi-judicial protection of the Board

member is almost painfully obvious.           Few people would serve on the

Board   knowing   that   any   negative      accommodation     decision     would

likely trigger a lawsuit aimed at their personal checking accounts.

Even    if   someone   had   the   brass    to   join   the    Board   in   these

circumstances, denials of accommodations, however well founded,

would likely be few and reluctant.            Quasi-judicial protection is

simply essential if the Board is to function objectively. Finally,

the process embraced protections (including an independent medical

assessment and plenary review by the Rhode Island Supreme Court)

sufficient to "enhance the reliability of information and the

impartiality of the decisionmaking process."             Id.




                                    - 24 -
          Based on this analysis we conclude that the Board members

in their individual capacities were immune from any claim for

monetary damages.8

                         III. CONCLUSION

          For the reasons set forth above, we reverse and vacate

the district court's award of attorneys' fees and affirm its

dismissal of Sinapi's claims for monetary relief.




8 Because the argument for quasi-judicial immunity is dispositive,
we have no need to address the alternate argument, also strong,
that the Board members in their individual capacities enjoyed
qualified immunity as well.


                              - 25 -